Action by an infant, through his guardian ad litem, to recover damages for personal injuries resulting from the defendant's alleged negligence. The infant plaintiff appeals from a judgment in his favor for $300, entered on the verdict of a jury, and from an order denying his motion to set aside the verdict on the ground that it is inadequate. Judgment, in so far as appealed from, and order reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. In the opinion of the court the verdict is inadequate. Lazansky. P. J-, Hagarty, Johnston, Adel and Close, JJ., concur.